United States Court of Appeals
                                 FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                          ____________
No. 13-1074                                                     September Term, 2014
                                                                        FERC-Project-2165-049
                                                            Filed On: January 30, 2015
Smith Lake Improvement and Stakeholders
Association,

               Petitioner

       v.

Federal Energy Regulatory Commission, et
al.,

                  Respondents
------------------------------

Alabama Power Company,
           Intervenor

       BEFORE:        Brown and Wilkins, Circuit Judges; Silberman, Senior Circuit Judge

                                             ORDER

      It is ORDERED, on the court’s own motion, that the opinion issued September
26, 2014, be amended in accordance with the statement accompanying the order
denying rehearing en banc filed January 30, 2015.

       The Clerk is directed to issue the amended opinion.


                                            Per Curiam

                                                              FOR THE COURT:
                                                              Mark J. Langer, Clerk

                                                      BY:     /s/
                                                              Jennifer M. Clark
                                                              Deputy Clerk